

Exhibit 10.1
 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is made and entered into as of this 26th
day of September, 2006, (the “Effective Date”) by and among Peoples Bancorp
(“the Company”), the holding company of Peoples Federal Savings Bank of DeKalb
County (“Peoples”) and First Savings Bank (“First Savings”), and Steve Caryer
(“Executive”), with reference to the following:
 
WHEREAS, Executive is currently employed by Peoples, which is a wholly owned
subsidiary of the Company;
 
WHEREAS, the Company, Peoples, and First Savings desire to provide for the
employment of the Executive by Peoples;
 
WHEREAS, the Executive is willing to commit himself to serving the Company on
the terms and conditions herein provided;
 
NOW, THEREFORE, IN CONSIDERATION OF the recitals set forth above and the mutual
promises, covenants, agreements, conditions and undertakings hereinafter set
forth, the adequacy and receipt of which consideration is hereby acknowledged,
the parties hereto agree as follows:
 
 
1. Term.
 
This Agreement shall have a term of two (2) years, commencing as of the
Effective Date set forth above (the “Term”). Where used herein, “Term” shall
refer to the entire period of employment of Executive by the Company from and
after the Effective Date of this Agreement, whether for the period provided
above and as extended or terminated earlier as hereinafter provided.
 
 
2. Position and Duties.
 
(a) During the Term, Executive shall be employed on a full-time basis to serve
as Chief Financial Officer of the Company and perform the duties customarily
performed by such officer of a savings association, including the general
supervision and operation of the financial affairs of Peoples, subject to the
direction of and the powers vested by law in the Board of Directors of the
Company (the “Board”) and Peoples’ shareholders, the Company. Except as provided
for herein, the duties and position of Executive as Chief Financial Officer
hereunder may be changed only by the mutual written agreement of the parties
hereto. The parties may mutually agree to extend Executive’s full-time status
for additional 12-month periods following the Effective Date.
 
(b) During the Term hereof, Executive shall perform the services herein
contemplated to be performed by Executive faithfully, diligently and to the best
of Executive’s ability in compliance with instructions and policies of the
Board, Peoples Federal Charter and Bylaws and with all applicable laws and
regulations.
 
 
3. Compensation.
 
(a) Base Salary. For executive’s services rendered hereunder, Peoples shall pay
or cause to be paid a base salary to Executive at the rate of $98,000 per annum,
payable in conformity with Peoples’ normal payroll periods and procedures.
During the Term, Executive’s base salary shall be reviewed at least once every
twelve (12) months and shall be increased (but not reduced) at any time, and
from time to time, as shall be substantially consistent with increases in base
salary generally awarded in the ordinary course of business to other executives
of Peoples, provided that Executive’s Base Salary shall be increased by a
percentage no less than the annual increase of the cost of living index for the
Fort Wayne, Indiana metropolitan area. Moreover, if Executive’s cost of health
insurance coverage provided by Peoples exceeds $5,000 on an annual basis after
the first 12-month period of the Term, Executive’s base salary for such second
12-month period shall be increased by an amount no less than the excess of such
cost over
 


--------------------------------------------------------------------------------



$5,000. Any increase in base salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. The term “Base Salary” as
utilized in this Agreement shall refer to base salary as so increased.
 
(b) Discretionary Bonus. In addition to Executive’s Base Salary provided for
under Paragraph 4(a) above, the Executive shall participate in an equitable
manner with all other senior management executives of Peoples in discretionary
bonuses that the Board may award from time to time to Peoples’ senior management
executives. No other compensation provided for in this Agreement shall be deemed
a substitute for the Executive’s right to participate in such discretionary
bonuses.
 
(c) Stock Awards. The Executive shall be eligible for consideration for stock
option grants by the Company pursuant to any stock option plan adopted by the
Company, for so long as Executive shall be employed by the Peoples.
 
(d) Other Benefits. The Executive will eligible to participate in or receive
benefits under any employee benefit plans of Peoples which are available to
senior executives and key management employees of Peoples, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Nothing paid to Executive under any such plan or
arrangement will be deemed to be in lieu of other compensation to which the
Executive is entitled under this Agreement.
 
 
4. Vacation and Sick Leave.
 
During the Term hereof, Executive shall be entitled to paid vacation and paid
sick leave, the amount and term of which shall be determined in accordance with
the policies of Peoples as in effect from time to time, but in no event shall
the vacation period be less than three weeks per year.
 
 
5. Group Medical, Life Insurance and Other Benefits.
 
The Executive shall participate in any plan that Peoples maintains for the
benefit of its executives if the plan relates to (i) pension, profit sharing or
other retirement benefits, (ii) medical insurance or the reimbursement of
medical or dependent care expenses, or (iii) other group benefits, including
disability and life insurance plans.
 
 
6. Business Expenses.
 
Executive shall be entitled to reimbursement by Peoples for any and all ordinary
and necessary business expenses reasonably incurred by Executive in the
performance of Executive’s duties and in acting for Peoples during the Term of
this Agreement, provided that Executive furnishes to Peoples, for review and
approval by the Chairman of the Board, adequate records and other documentation
as may be required for the substantiation of such expenditures as a business
expense of the Bank
 
 
7. Termination for Cause.
 
(a) The Board may for cause terminate Executive’s employment at any time during
the Term of this Agreement. In such event, all rights of Executive under this
Agreement shall terminate and Executive shall have no right to receive
compensation or other benefits for any period after the effective date of such
termination for cause. Termination for cause shall be defined as the Executive’s
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order, or material breach of any provision
of this Agreement.
 
(b) Notwithstanding the foregoing, no termination for cause shall be effective
with respect to the Executive unless and until there shall have been delivered
to him a copy of a resolution, finding that in the good faith opinion of the
Board of Directors of Peoples (the “Board”), the Executive’s actions and/or
 

2

--------------------------------------------------------------------------------



failure to act justifies termination for cause and specifying the particulars
thereof in detail. Reasonable notice shall be provided to the Executive and he
shall receive an opportunity, together with counsel, to be heard before the
Board. The Executive shall not have the right to receive compensation or other
benefits for any period after a termination for cause, except that benefits
previously vested or accrued shall be unaffected by such termination.
 
 
8. Events of Termination; Payments to Executive.
 
The provisions of this Paragraph 9 shall apply upon the occurrence of an Event
of Termination (as herein defined).
 
(a) As used in this Agreement, an “Event of Termination” shall mean and include
any one or more of the following: (i) the termination by Peoples of the
Executive’s employment hereunder for any reason other than for cause (as defined
in Paragraph 7 hereinabove) during the Term; or (ii) the Executive’s resignation
or constructive termination from Peoples employ, upon any (A) material change in
the Executive’s function, duties, or responsibilities, which change would cause
the Executive’s position to become one of lesser responsibility, importance, or
scope from the position and attributes thereof (and any such material change
shall be deemed a continuing breach of this Agreement), (B) Relocation of the
principal place at which Executive’s duties are to be performed to a location
outside a thirty (30) mile radius around the principal location at which
Executive’s duties are performed immediately prior to the termination of
employment, (C) material reduction in the benefits and perquisites to the
Executive from those being provided as of the Effective Date of this Agreement
except for any changes that are generally applicable to senior executives and
key management employees or expressly contemplated by this Agreement (any such
reduction to be deemed a continuing breach of this Agreement), or (D) or any
other material breach of this Agreement by Peoples. Upon the occurrence of any
event described in clauses (A), (B), (C) or (D) above, the Executive shall have
the right to elect to terminate his employment under this Agreement by
resignation upon not less than sixty (60) days prior written notice given within
a reasonable period of time not to exceed, except in case of a continuing
breach, four calendar months after the later of the (i) occurrence of the event
giving rise to said right to elect termination or (ii) actual knowledge of such
event by the Executive. In the case of a continuing breach, the Executive may
give such sixty (60) days prior notice at any time. Either of Executive’s sixty
(60) days prior notice of his Date of Termination shall be referred to as
“Notice of Termination.” The date specified in Executive’s Notice of Termination
to the Bank of his last date of employment shall be the “Date of Termination.”
 
(b) Upon the occurrence of an Event of Termination, on the Date of Termination,
as defined in this Paragraph 9, Peoples shall pay the Executive, or, in the
event of his subsequent death, his beneficiary or beneficiaries as he may have
designated, or his estate, if no beneficiary designation has been made, or if no
beneficiaries survive the Executive, as severance pay or liquidated damages, or
both, a sum equal to (i) the amount of Base Salary of the Executive for each
year or portion thereof during the remaining Term of this Agreement, plus
(ii) bonuses in an amount equal to the last bonus received, divided by 12, and
multiplied by the number of years remaining in the Term of this Agreement, as
well as (iii) health and/or medical benefits as provided under Paragraph 6 and
retirement benefits under Paragraph 6 of this Agreement, provided, however, that
if Peoples is not in compliance with its minimum capital requirements or if such
payments would cause Peoples’ capital to be reduced below its minimum capital
requirements, such payments shall be deferred until such time as Peoples is in
capital compliance. Such health benefit payments shall be made as incurred, and
such salary, bonus and retirement benefit payments shall be made in a lump sum
within ten (10) days of the Date of Termination unless Peoples elects to make
such payments under the Peoples’ current payment procedures during the remaining
Term of Employment under this Agreement, which election may only be made if
consistent with Treas. Reg. § 1.409A-2(a)(5)(iv).
 
(c) The payments provided under this Paragraph 9 upon an Event of Termination
shall be in lieu of any other payments or damages recoverable in any causes of
action by Executive related to this
 

3

--------------------------------------------------------------------------------



Agreement. As a condition to receipt of payments hereunder, the Executive shall
execute a Release and Settlement Agreement pursuant to which the Executive shall
waive any and all claims resulting from employment at or termination from
Peoples other than payments or benefits which are expressly provided for in this
Agreement.
 
 
9. Termination as a Result of a Change of Control.
 
(a) Change of Control. For purposes of this Agreement and except as provided in
Paragraph 11(c) below relating to supervisory transactions, the term “Change of
Control” shall mean the occurrence of any of the following events:
 
(i) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of stock in
the Company, becomes after the date hereof the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of the securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company then outstanding securities that vote generally in
the election of directors (“Voting Securities”);
 
(ii) Any “person” (as such term is used in Section 13(d) and 14(d) of the
Exchange Act), other than a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or a corporation owned directly or
indirectly by the shareholders of the Company in substantially the same
proportions as their ownership of stock in the Company, becomes after the date
hereof the “beneficial owner” (as defined in Rule 13 d-3 under the Exchange
Act), directly or indirectly, of twenty-five percent (25%) or more of the Voting
Securities of The Company, and, within a period of twelve (12) months of such
acquisition of beneficial ownership, individuals who at the beginning of such
period constitute the Board of Directors of the Company, or any new director
whose election or nomination was approved by a vote of at least two-thirds of
the directors of the Company then still in office who were directors at the
beginning of such period, or whose election or nomination was previously so
approved, cease for any reason to constitute at least sixty percent (60%) of the
directors of the Company;
 
(iii) The merger or consolidation of the Company with any other corporation,
other than a merger or consolidation in which the shareholders of the Company
immediately prior thereto continue to own, directly or indirectly, Voting
Securities representing at least seventy-five percent (75%) of the total voting
power of the entity surviving such merger or consolidation; or
 
(iv) The complete liquidation of the Company or Peoples or sale or disposition
by the Company or Peoples (in one transaction or a series of transactions) of
all or substantially all of the Company’s or Peoples’ assets.
 
(b) Severance Payment. If Executive’s employment with Peoples is terminated as a
result of a Change of Control of the Company, Executive shall be entitled to
receive as his sole and exclusive remedy a severance payment equal to 2.0 times
Executive’s Base Salary, as provided for in Paragraph 3(a) of this Agreement;
plus the amount of any bonus compensation earned by Executive during the 2 years
immediately preceding the Change of Control, health benefits under Paragraph
6(a) and retirement benefits under Paragraph 6(b), as well as rights to any
vested options, less any amounts required to be deducted by Peoples for federal
and state taxes or other applicable requirements. The severance payment
hereunder shall be paid to Executive upon the effectiveness of Executive’s
termination of employment from Peoples and the termination of this Agreement. In
the event a severance payment is paid to Executive under this Paragraph 9(b),
this Agreement shall be terminated and Peoples shall have no further obligation
to Executive under this Agreement, except as provided herein.
 

4

--------------------------------------------------------------------------------



(c) Upon the occurrence of a Change in Control, the Executive will be entitled
to any benefits granted to him pursuant to any stock option or any other benefit
plan of Peoples whether or not such benefits have vested in accordance with
Paragraph 4(d). Vested and/or accrued but unvested rights of Executive under
Peoples’ Retirement Plan, or any supplemental plan, and Executive’s health
and/or medical benefits provided under Paragraph 6 of this Agreement shall not
be affected by a Change in Control.
 
(d) Notwithstanding the preceding paragraphs of this Paragraph 9, the payments
or benefits to be made or afforded to Executive under this Agreement when
aggregated with any other “golden parachute” amounts (defined under Section 280G
of the Internal Revenue Code of 1986, as amended (the “Code”) as compensation
that becomes payable or accelerated due to a Change in Control payable under any
other plans, agreements or policies of Peoples or the Company, shall be reduced
to the highest amount permissible under Sections 280G and 4999 of the Code
before the Executive becomes subject to the excess parachute payment excise tax
under Section 4999 of the Code and Peoples or the Company loses all or part of
its compensation deduction for such payments. The Executive shall determine the
allocation of the reduction required hereby among the benefits to which the
Executive is entitled.
 
(e) Compliance with Law and Regulation. The parties hereto expressly acknowledge
and agree that any payments made to Executive pursuant to this Agreement or
otherwise are subject to and conditioned upon compliance with 12 U.S.C. Section
1828(k) and any regulations promulgated thereunder.
 
 
10. Other Termination.
 
(a) Disability. In the event that Executive shall fail, because of illness,
incapacity or injury, to render the services contemplated by this Agreement for
three (3) consecutive calendar months, or for shorter periods aggregating four
(4) months in any twelve (12) month period, Executive’s employment hereunder may
be terminated by written notice from Peoples to Executive. In the event that
Executive’s employment is terminated under this Paragraph 10(A), Executive shall
receive the difference between any disability payments provided by Peoples’
insurance plans and his Base Salary as set forth in Paragraph 4(a) hereof which
he would have received during the remaining Term of this Agreement, plus the
amount of any bonus compensation payable to Executive under Section 4(b) hereof
for any number of years remaining in the Term of this Agreement, prorated as
appropriate. Such termination shall not affect any rights which Executive may
have pursuant to any insurance or other death benefit, retirement or stock award
plans or arrangements of Peoples, or any stock option plans or options
thereunder, which rights shall continue to be governed by the provisions of such
plans and arrangements.
 
(b) Death. If Executive’s employment is terminated by reason of Executive’s
death, this Agreement shall terminate without further obligations of Peoples to
Executive (or Executive’s heirs or legal representatives) under this Agreement,
other than for payment of (i) Executive’s Base Salary which he was receiving at
the time of death, prorated through the date of termination; (ii) the amount of
any bonus compensation payable to Executive at the time of his death under
Section 4(b) above, prorated through the date of termination; (iii) any
compensation previously deferred by Executive; (iv) any accrued vacation and/or
sick leave pay; (v) any vested and/or accrued but unvested rights in any stock
options and (vi) any amounts due pursuant to the terms of any applicable welfare
benefit plan. All of the foregoing amounts shall be paid to Executives estate or
beneficiary, as applicable, in a lump sum in cash within thirty (30) days after
the date of termination or earlier as required by applicable law.
 
 
11. Regulatory Provisions.
 
(a) Suspension and Removal Orders. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of Peoples’ affairs by notice
served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act (12
U.S.C. Section 181 8(e)(3) and (g)(1)), Peoples’ obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, Peoples may
in its discretion: (i) pay Executive all or part of the
 

5

--------------------------------------------------------------------------------



compensation withheld while its obligations under this Agreement were suspended;
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended. If Executive is removed and/or permanently prohibited from
participating in the conduct of Peoples’ affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 181 8(e)(4) or (g)(1)), all obligations of Peoples under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.
 
(b) Termination by Default. If Peoples is in default (as defined in Section
3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(x)(1)), all
obligations under this Agreement shall terminate as of the date of default, but
vested rights of the parties shall not be affected.
 
(c) Supervisory Assistance or Merger. All obligations under this Agreement shall
be terminated, except to the extent that it is determined that continuation of
the Agreement is necessary for the continued operation of Peoples: (i) by the
Director of the Office of Thrift Supervision (the “Director”) or his or her
designee, at the time that the Federal Deposit Insurance Corporation or the
Office of Thrift Supervision enters into an agreement to provide assistance to
or on behalf of Peoples under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act (12 U.S.C. Section 1823(c)); or (ii) by the
Director or his or her designee, at the time that the Director or his or her
designee approves a supervisory merger to resolve problems related to the
operation of Peoples or when Peoples is in an unsafe or unsound condition. All
rights of the parties that have already vested, however, shall not be affected
by such action.
 
 
12. Disclosure or Use of Trade Secrets/Non-Compete Agreement.
 
During the Term hereof, Executive will have access to and become acquainted with
what Executive and Peoples acknowledge are trade secrets of Peoples. Executive
shall not use or disclose any trade secrets or, directly or indirectly, cause
them to be used or disclosed in any manner, during the Term hereof or for a
period of one (1) year after the termination of this Agreement, except as may be
required or requested by Peoples, by court order or under applicable law or
regulation. While Executive is employed by Peoples and for a period of one year
after termination of Executive’s employment by Peoples for cause or by the
Executive, Executive shall not directly or indirectly engage in any bank or
bank-related business which competes with the business of Peoples as conducted
during Executive’s employment by Peoples for any financial institution,
including, but not limited to, banks, savings associations and credit unions
within a 50-mile radius of Auburn, Indiana.
 
 
13. Return of Documents.
 
Executive expressly agrees that all manuals, documents, files, reports, studies
or other materials used and/or developed by Executive for Peoples during the
Term of this Agreement or prior thereto while Executive was employed by Peoples
are solely the property of Peoples, and that Executive has no right, title or
interest therein. Upon termination of this Agreement, Executive or Executive’s
representative shall promptly deliver possession of all such materials
(including any copies thereof) to Peoples.
 
 
14. Notices.
 
All notices, demands or other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered in person, or sent by
United States mail, certified or registered, with return receipt requested, if
to Executive, addressed to Executive at the last residence address of Executive
as shown in the records of Peoples, and if to Peoples, addressed to the
President at Peoples’ principal office.
 
 
15. Governing Law and Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Indiana. Each of the parties hereto consents to the jurisdiction
of the Indiana or federal courts, as the case
 

6

--------------------------------------------------------------------------------



may be, for the enforcement of this Agreement and matters pertaining to the
transactions and activities contemplated hereby.
 
 
16. Attorneys’ Fees.
 
In the event that a dispute arises with respect to this Agreement, the
prevailing party in such dispute shall be entitled to recover all expenses,
including, attorneys’ fees and court costs.
 
 
17. Benefit of Agreement.
 
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns; provided, however,
that Executive may not assign any interest in this Agreement without the prior
written consent of Peoples.
 
 
18. Captions.
 
Captions and paragraph heading used in this Agreement are for convenience only
and shall not be used in interpreting or construing this Agreement.
 
 
19. Entire Agreement.
 
This Agreement contains the entire agreement of the parties with respect to the
employment of Executive by Peoples, and it expressly supersedes any and all
other agreements, either oral or written, relating thereto
 
 
20. Severability.
 
Should any provision of this Agreement for any reason be declared invalid, void
or unenforceable by a court of competent jurisdiction, the validity and binding
effect of any remaining portions of this Agreement shall remain in full force
and effect as if this Agreement had been executed with such invalid, void or
unenforceable provisions eliminated; provided, however, that the remaining
provisions still reflect the intent of the parties to this Agreement.
 
 
21. Amendments.
 
This Agreement may not be amended or modified except by a written agreement
signed by Executive and Peoples. This Agreement and any amendment thereof may be
executed in counterparts.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 



 
PEOPLES BANCORP
       
By:
/s/ Maurice F. Winkler, III              
PEOPLES FEDERAL SAVINGS BANK OF DEKALB COUNTY
       
By:
/s/ Maurice F. Winkler, III     President              
EXECUTIVE
      /s/ Steven H. Caryer    
Steven H. Caryer



 

7